Citation Nr: 0622190	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a result of service-connected diabetes mellitus.

2.  Entitlement to service connection for atrial 
fibrillation, to include as a result of service-connected 
diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA), 
which established service connection for diabetes mellitus 
and tinea pedis and denied service connection for 
hypertension, atrial fibrillation, and PTSD.  Records show 
the veteran failed to appear, without indication of cause, 
for a scheduled personal hearing in June 2006.  Therefore, 
his request for a personal hearing must be considered as 
having been withdrawn.  See 38 C.F.R. § 20.702 (2005).

The issues of entitlement to service connection for PTSD, 
hypertension, and atrial fibrillation are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  Tinea pedis is manifested by an affected area of less 
than 5 percent of the entire body, less than 5 percent of 
exposed areas affected, and no more than topical therapy 
required during the past 12-month period.


CONCLUSION OF LAW

The criteria for a compensable rating for tinea pedis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in December 
2002 and September 2005.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant. 


Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

780
6
Dermatitis or eczema.
Rating

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period



60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period




30




At least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of less than six weeks during the past 
12-month period




10

Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; 
no more than topical therapy required during 
the past 12-month period


0

Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

781
3
Dermatophytosis (ringworm: of body, tinea 
corporis; of head, tinea capitis; of feet, 
tinea pedis; of beard area, tinea barbae; of 
nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris): 


Rate as disfigurement of the head, face, or 
neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), 
depending upon the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).

In this case, service medical records show the veteran was 
treated for a unilateral pruritic eruption to the left groin 
in October 1968.  The diagnosis was tinea.  The veteran's 
July 1969 separation examination revealed a normal clinical 
evaluation of the skin.  In his October 2002 application for 
VA benefits the veteran requested service connection for a 
fungus to the left foot.  In subsequent statements the 
veteran asserted that his tinea pedis was manifested by 
"molds" to the ears, face, and legs.  

On VA examination in January 2003 the veteran complained of 
recurrent tinea pedis that was occasionally pruritic.  He 
stated the use of topical medications was helpful.  The 
examiner noted moccasin scaling to the plantar surfaces, left 
greater than right.  The diagnoses included tinea pedis.  VA 
dermatology reports dated in April 2004 show the veteran 
presented with a growing tag on the forehead and spots on the 
right ear, left foot, and left leg.  No diagnosis of tinea 
pedis or other tinea disorders were provided.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected tinea pedis is manifested by an 
affected area of less than 5 percent of the entire body, less 
than 5 percent of exposed areas affected, and no more than 
topical therapy required during the past 12-month period.  
The Court has defined tinea pedis as athlete's foot.  See 
Antonian v. Brown, 4 Vet. App. 179, 181 (1993).  There is no 
evidence demonstrating that the service-connected skin 
disability to the feet has become manifest to any other part 
of the body; however, even assuming the areas as identified 
by the April 2002 VA dermatology examination may be related 
to the service-connected disability the affected areas 
described appear to be less than 5 percent of the body or the 
exposed areas.  Therefore, entitlement to a compensable 
rating is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The preponderance of the evidence is 
against the claim for an increased rating.


ORDER

Entitlement to a compensable rating for tinea pedis is 
denied.




REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claims by 
correspondence dated in December 2002 and September 2005.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In this case, the Board notes that the evidence of record 
shows the veteran has asserted that his PTSD was a result of 
stressors during service in Vietnam, including having been 
exposed to constant mortar fire while maintaining a 
communications bunker, being put on a transport plane to 
Saigon with body bags, and being in fear of the enemy while 
in Saigon.  In a statement received in June 2003 he reported 
experiencing enemy mortar fire while in "Ben Wah," 
witnessing a friend (A.) go down from a shrapnel wound right 
in front of him, and experiencing mortar after he was 
transferred to "Phu Bai."  

VA examination in January 2003 noted the veteran talked about 
seeing dead bodies and having face to face combat with people 
while in Saigon and that he stated he had been required to 
put bodies into body bags.  The diagnoses included PTSD.  
Although the VA examiner has provided a diagnosis of PTSD, no 
credible supporting evidence indicating that the claimed in-
service stressor events occurred has been provided.  While 
the veteran has not provided specific information as 
requested, the apparent death of his friend (A.) is a matter 
that may be verifiable by the service department.  Therefore, 
the Board finds additional action is required to verify the 
stressor events as described by the veteran and for 
clarification of the available medical opinions as to 
etiology.  

Regarding the issues of service connection for hypertension 
and atrial fibrillation, the veteran maintains that these 
disorders are secondary to service-connected diabetes 
mellitus.  In this regard, in March 2005, following a VA 
medical examination, a VA physician opined that neither 
hypertension or atrial fibrillation were caused by or as a 
result of service connected diabetes mellitus.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995)).  While the physician concluded 
that the diabetes mellitus did not cause hypertension and/or 
atrial fibrillation, he did not indicate whether either 
disorder was aggravated by the diabetes mellitus.  In other 
words, does the diabetes mellitus make either the 
hypertension and/or atrial fibrillation worse?  This question 
must be addressed before a determination can be made 
regarding service connection for either disorder.  

Accordingly, these matters are REMANDED for the following:  

1.  The veteran should be contacted and 
notified of the specific type of 
information necessary for the service 
department records custodian to conduct a 
search.  

2.  The appropriate service department 
office should then be requested to verify 
any sufficiently identified stressor 
events.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.  

3.  The record should be reviewed and 
specific determinations provided, based 
on the complete record, as to which 
specific stressor events, if any, have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

4.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examining psychiatrist 
should be informed as to which, if any, 
of the claimed stressor or identified 
events have been verified.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the record, and examination of 
the veteran, and considering the 
identified stressors, the physician 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the veteran 
has PTSD related to an event in service.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

5.  Concerning the issue of secondary 
service connection for hypertension and 
atrial fibrillation, the veteran's claims 
folder should be referred to a VA 
cardiologist.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The physician should indicate 
whether the veteran's nonservice-
connected hypertension and/or atrial 
fibrillation are aggravated (made worse) 
by the service connected diabetes 
mellitus.  Adequate reasons and bases are 
to be provided with any opinion rendered.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the remaining service connection issue on 
appeal should be reviewed.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


